t c memo united_states tax_court charles copeland and arlene copeland petitioners v commissioner of internal revenue respondent docket no filed date charles copeland and arlene copeland pro_se sebastian voth for respondent memorandum opinion lauber judge the internal_revenue_service irs or respondent determined a deficiency in petitioners’ federal_income_tax for after concessions the sole remaining issue is whether petitioners are entitled to a petitioners conceded that unemployment_compensation of dollar_figure received continued mortgage interest_deduction under sec_163 and h d for interest that was capitalized into the principal of their mortgage note but not actually paid during we hold that they are not so entitled background this case was submitted fully stipulated under rule the stipulated facts and the related exhibits are incorporated by this reference petitioners resided in california when they petitioned this court petitioners are cash_basis taxpayers in they purchased a residential property in yucaipa california for dollar_figure they financed this purchase with a dollar_figure mortgage loan secured_by the property petitioners have occupied this property as their home since in petitioners refinanced the yucaipa property with a dollar_figure loan from gateway funding diversified mortgage services gfdms this loan was likewise secured_by a mortgage on the property bank of america subsequently acquired the gfdms mortgage loan continued in was includible in taxable_income respondent conceded that a health_savings_account distribution of dollar_figure received in was not includible in taxable_income all statutory references are to the internal_revenue_code as in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar in petitioners applied for a loan modification with bank of america this application was granted and the terms of petitioners’ mortgage loan were permanently modified the modifications included a reduction of the interest rate a change in the payment terms and an increase in the loan balance immediately before the modifications the outstanding loan balance was dollar_figure after the modifications the new balance was dollar_figure the difference equal to dollar_figure resulted from adding the following amounts to the loan balance past due interest of dollar_figure servicing expense of dollar_figure and charges for taxes and insurance of dollar_figure bank of america issued petitioners form_1098 mortgage interest state- ment reporting that it had received from them during interest of dollar_figure with respect to the yucaipa property on their timely filed tax_return petitioners claimed a deduction of dollar_figure for home mortgage interest the irs issued peti- tioners a notice_of_deficiency disallowing dollar_figure of this deduction namely the amount by which it exceeded the interest that bank of america had reported on form_1098 petitioners have conceded that dollar_figure of this deduction was properly disallowed they contend however that they are entitled to the remainder of the claimed deduction or dollar_figure this represents the past-due interest that petition- ers did not pay during which was capitalized into the principal of their modified mortgage loan discussion deductions are a matter of legislative grace and the burden is on the tax- payer to prove entitlement to the deductions claimed 503_us_79 292_us_435 this case was submitted fully stipulated under rule since there remain only legal issues the burden_of_proof is irrelevant see eg 115_tc_523 sec_163 generally allows a deduction for interest however sec_163 provides that i n the case of a taxpayer other than a corporation no deduction shall be allowed for personal_interest paid_or_accrued during the taxable_year nondeductible personal_interest is defined to exclude several categories of interest including any qualified_residence_interest sec_163 the parties agree that during the yucaipa property was a qualified_residence and that petitioners paid some qualified_residence_interest they disagree as to whether the amount deductible as qualified_residence inter- est includes the dollar_figure that was capitalized into the principal of the bank of america loan petitioners are cash_basis taxpayers it is well settled that a cash-basis taxpayer ‘pays’ interest only when he pays cash or its equivalent to his lender 655_f2d_980 9th cir rev’g 70_tc_240 107_tc_35 aff’d 141_f3d_403 2d cir smoker v commissioner tcmemo_2013_56 the delivery of a promissory note to satisfy an interest obligation without an accompanying dis- charge of the note is a mere promise to pay not a payment in cash or its equiva- lent 429_us_569 wilkerson f 2d pincite davison t c pincite see 612_f2d_1139 9th cir it is undisputed that if a new note is given to satisfy an interest obligation by a debtor on a cash_basis the interest has not been ‘paid ’ the rationale for this rule is that the note may never be paid and if it is not paid ‘the taxpayer has parted with nothing more than his promise to pay ’ don e williams co u s pincite quoting 54_f2d_848 1st cir aff’g in part rev’g in part 21_bta_1001 the same rule applies to a discounted loan where a lender withholds a sum as interest from the face_amount of a loan the borrower is not regarded as having paid that interest see davison t c pincite 80_tc_1174 whether interest is subtracted from the loan proceeds or added to the loan principal the economic reality is the same in each case the borrower is able to postpone paying the interest until some time in the future over the life of the loan or as part of a balloon payment at maturity see 70_tc_482 aff’d 652_f2d_598 6th cir 67_tc_621 smoker tcmemo_2013_56 through the loan modification agreement the dollar_figure in past-due interest on petitioners’ mortgage loan was added to the principal no money changed hands petitioners simply promised to pay the past-due interest along with the rest of the principal at a later date because petitioners did not pay this interest during in cash or its equivalent they cannot claim a deduction for it for they will be entitled to a deduction if and when they actually discharge this portion of their loan obligation in a future year see smoker at against this backdrop of settled caselaw petitioners ask us to recharacterize their loan modification transaction instead of having modified the terms of their existing loan petitioners say they should be treated as if they had obtained a new loan from a different lender and used the proceeds of that loan to pay both the principal of the bank of america loan and the past-due interest cf wilkerson f 2d pincite stating that if a separate loan from a third party is used to pay interest a deduction may be appropriate because the obligation between the borrower and the original lender has not merely been postponed it has been extinguished contrary to petitioners’ substance over form argument the transaction they hypothesize is not economically equivalent to the transaction in which they engaged for one thing petitioners have supplied no reason to believe that they could have obtained a dollar_figure loan from a different lender given the economic environment prevailing in in any event it is well established that taxpayers must accept the tax consequences of the transaction in which they actually engaged even if alternative arrangements might have provided more desirable tax results see don e williams co u s pincite 79_tc_751 smoker at in sum a taxpayer is not entitled to mortgage interest deductions for amounts capitalized into the principal of a mortgage note but not actually paid alternatively petitioners say they should be treated as if they had obtained a new loan from bank of america and used the new loan proceeds to discharge the old loan and the past-due interest but petitioners would not be treated as having paid the interest in this event either rather they would be regarded as having postponed payment of that interest by giving bank of america a note as they did through the loan modification arrangement in which they actually engaged wil- kerson f 2d pincite 631_f2d_1182 n 5th cir davison t c pincite smoker at we accordingly conclude that petitioners cannot deduct for the dollar_figure of past-due interest that was not paid for but postponed by being added to the loan balance to reflect the foregoing decision will be entered under rule
